Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: This invention involves displaying the code of a request and response to an API call in a group communication platform. Specifically, a request to perform an API call in the communication platform is received, the command including an API name -- that corresponds to an API name in the communication platform – and a set of call parameters. An API call and a response to the call are generated based on the API name and parameters. Finally, an ephemeral command response message is generated based on the response to the API call for display in the group communication platform. The ephemeral message further comprises code associated with both the command and response to the API call such that the code is displayed as part of the ephemeral message. Finally, the ephemeral message is sent to the client device. 
The closest prior art is Asjes, Frank, Brandall (see Final Rejection of 12/10/2020) and Paternostro et al. (Pub. No. 2016/0098254). Asjes, Frank, and Brandall teach entering API calls in a group messaging platform and receiving ephemeral response messages with the API response. Paternostro teaches displaying code of an API command and the response message received back (see, e.g., fig. 4). Although the references teach the claim limitations separately, in the Examiner’s opinion, it would not have been obvious to one of ordinary skill in the art before the earliest effective filing date to combine all of the references in order to obtain the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T CHIUSANO/Examiner, Art Unit 2174